DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 14/947,971 filed 11/20/2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. 

Terminal Disclaimer
The terminal disclaimer(s),TD(s), filed on 01/14/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent on application No. 14/947,971 or beyond the expiration date of U.S. 9,767,343 B1 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Amendment
The AFCP 2.0 amendments and arguments/remarks filed on 11/23/2021 have been entered and fully considered.
Instant claims 1-195 have been cancelled previously.
Instant claim 196 is amended currently.
Currently, instant claims 196-232 are pending.

Allowable Subject Matter
Claims 196-232 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding instant claim 196 and its corresponding dependent claims; the instant claims recite a method of counting and/or analyzing biological particles in whole blood utilizing a cell analyzer and test cartridge having an imaging chamber; wherein the imaging chamber has fixed dimensions with a bottom surface, wherein the biological particles settle to the bottom surface of the chamber such that they do not overlap and form a homogenous monolayer. Instant claims 196 further recites one or more images of the monolayer are captured for counting all of the at least one or more type of biological particles, wherein a number of biological particles per unit volume in the sample is obtained via the known sample volume. Link et al. discloses a microfluidic device having a serpentine channel (fig. 1) for use in their method of analysis (claims 158-199).  However, the invention of the instant claims is structurally designed to combine many of the components of Link et al. (like the delay module and detection module of fig. 1) into singular component for analysis (like the imaging chamber of the instant invention) so as to form a new imaging channel comprising the delay and detection modules of Link et al. from their fig 1. Therefore, it is the position of the Examiner that the currently filed instant claim 196 is in condition for allowance.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797